SllERRY RADACK
CH:EF JusTIc£

CHR:STOPHER A. PRlNE
CLERK oF THE CouRT

TERRY JENN]NGS
liveva KE¥£$
LAuRA CARTER HlGLEY

JANET WILLIAMS
CmEF STAFF ATrORNEY

 

JANE BLAND PHONE: 713-274-2700
MchAEL M,\sSENG,\LF_ Court Of Appeals FAx: 7I3-755-8131
§;§;§:'§:§§:; Flrst Dlstrlct of Texas

' . www.txcourts. ov/lstcoa.as x
RussELL move 301 Fannln Street g p
JusTxcEs

Houston, Texas 77002-2066
August 13, 2015

Harris County District Clerk`S Off`lce - § 0 pY
Crirninal 7

Harris County District Clerk » Criminal
1201 Franklin, Ste 3180
Houston, TX 77002
* DELIVERED VIA E-MAIL - AND
HARRIS CO. MESSENGER *
Attn: Barbara Anderson
RE: Court of Appeals Number: 01-14-00726~CR Trial Court Case Number: 1406622
Style: Jose Aguilera v. The State ofTean
Pursuant to this Court’S May 20, 2015 order, State'S EXhibit #14 was ordered filed for our

review during the pendency of the appeal.

Pursuant to 1997 Supreme Court Order B.4, State's Exhibit #14 is being returned to the
District Clerk’s Ofi"lce.

Sincerely,

C…`i-M;.,

Christc)pher A_ Prine Cl erk of the Court

By Ora Patterson, Deputy Clerk

** PLEASE SIGN AND RETURN TO THE FIRS'I` COURT OF APPEALS.

Received by: 15 - d”L’L-""”"~ Dat@: § / ¢/ 1 .Q'“